UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6632



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

KARL DALVIN CUFF,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Richard B. Kellam, Senior
District Judge. (CR-93-4-NN, CA-96-4-NN)


Submitted:   January 31, 1997           Decided:     February 25, 1997


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Karl Dalvin Cuff, Appellant Pro Se. Arenda L. Wright Allen, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Cuff, No. CR-93-

4-NN; CA-96-4-NN (E.D. Va. Mar. 22, 1996). We deny Appellant's

pending motion to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2